COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 ATLANTIC INDUSTRIAL INC.,
 A/K/A ATLANTIC SCAFFOLDING                    §          No. 08-12-00093-CV
 COMPANY AND FAUSTINO
 MURILLO,                                      §              Appeal from

                       Appellants,             §           327th District Court

 v.                                            §        of El Paso County, Texas

 EUGENE BLAIR, III,                            §           (TC # 2006-5947)

                       Appellee.               §

                        MEMORANDUM OPINION ON REMAND

       The Texas Supreme Court reversed the judgment entered in the above-entitled and

numbered cause and remanded the case for us to render judgment consistent with our opinion

issued August 28, 2014. We have issued a judgment consistent with our prior opinion and in

compliance with the Supreme Court’s mandate.


May 5, 2016
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.
Rivera, J., not participating